Citation Nr: 0601572	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than August 16, 
2000, for the grant of a permanent and total rating for 
nonservice connected disability pension purposes. 

2.  Whether the appellant is competent for Department of 
Veterans Affairs (VA) purposes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Boise, Idaho, Regional Office (RO).  By a rating action of 
March 2001, the RO granted the veteran's claim for a 
permanent and total disability rating for nonservice-
connected pension purposes; in that rating action, a finding 
of incompetency was also proposed.  Subsequently, in June 
2001, the RO determined that the veteran was not competent to 
handle disbursement of funds.  The veteran perfected a timely 
appeal to the above decisions.  


FINDINGS OF FACT

1.  The veteran's telephone inquiry on August 16, 2000 was 
construed as an informal claim for entitlement to VA 
nonservice-connected pension benefits.  A formal claim for 
nonservice-connected pension benefits (VA Form 21-526) was 
received on October 2, 2000.  

2.  In a March 2001 rating decision, the RO granted the 
veteran's claim for nonservice-connected pension benefits, 
effective August 16, 2000.  

3.  There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to pension benefits 
prior to August 16, 2000.  

4.  It is not shown by clear and convincing medical evidence 
that the veteran lacks the mental capacity to contract or 
manage his own affairs, including the disbursement of funds, 
without limitation.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
16, 2000, for the award of nonservice-connected pension 
benefits, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5110 (West 2002 & Supp. 22005); 38 C.F.R. § 3.400 (2005).  

2.  The veteran is competent for VA purposes.  38 U.S.C.A. 
§§ 501, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.353 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA requires that VA must 
provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 
2005).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b) (1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
(1) require that a VCAA notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  The veteran's claim for 
entitlement to an earlier effective date of award for 
nonservice connected pension stems from a March 2001 RO 
decision granting entitlement to the benefit, and assigning 
an effective date of award as of August 16, 2000.  The 
determination of his eligibility for an earlier effective 
date of award involves a retroactive review of the documents 
of record prior to the August 16, 2000 effective date of 
award assigned.  As discussed below, the Board has denied the 
claim as a matter of law.  As there are no relevant factual 
matters requiring development, the provisions of the VCAA do 
not apply.  VAOPGCPREC 5-2004 (June 23, 2004) (VA not 
required to provide VCAA notice where there is no legal basis 
for claim or where undisputed facts render the claimant 
ineligible for the benefit sought); Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) ("[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision, the case 
should not be remanded for development that could not 
possibly change the outcome of the decision.")  In any event, 
the rating decision on appeal and the May 2003 Statement of 
the Case (SOC) advised the veteran of the applicable law and 
regulations, and the Reasons and Bases for denying his claim.  

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the competency issue, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished.  For the same reasons, the Board finds that the 
veteran is not prejudiced by the Board's acceptance into the 
record the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision at this time.  


II.  Factual Background.

By letter dated August 22, 2000, the RO informed the veteran 
that the letter was in response to a telephone inquiry he 
made on August 16, 2000, at which time he requested 
information regarding claims he filed in the last two years.  
He was informed that, following a thorough review of his 
entire claims folder, the RO had found no record or 
documentation of a claim for disability benefits except for 
education benefits.  The records and resources indicated that 
the last activity on the education benefits was September 3, 
1984.  

Received in October 2000 was the veteran's application for 
pension (VA Form 21-526).  Submitted in support of the 
veteran's claim were VA progress notes, dated in November 
1993, which show that the veteran was followed at a VA mental 
hygiene clinic for evaluation of symptoms of a psychiatric 
disorder.  He was diagnosed with possible bipolar disorder 
and anxiety with hypomania.  Also received in October 2000 
was the report of an evaluation conducted by Dr. Michael P. 
Emery, dated in November 1993, for Idaho disability 
determinations.  Following a mental status examination, the 
examiner stated that the veteran had varied between active 
and subchronic paranoid schizophrenia for years; presently, 
there was enough fragmentation and idiosyncracity of thought 
as well as paranoid ideation to make a DSM-III diagnosis of 
paranoid schizophrenia.  The examiner noted that the veteran 
was marginally compensated in his capacity to maintain 
concentration, but he was seriously compromised in pace or 
persistence and interpersonal skills were markedly impaired 
by his autistic thinking, isolation, and interpersonal 
anxiety.  The examiner stated that he was unable to handle 
funds.  

Received in January 2001 were treatment records from St. 
Joseph Regional Medical Center, dated from May 1993 through 
July 1993, reflecting treatment for a wound infection and 
pharyngitis.  

A general VA examination was conducted in January 2001, which 
revealed diagnoses of cervical spine strain, doubtful history 
of sternal fracture, radiographic evidence of right ankle 
avulsion injury, and history of bilateral wrist injuries with 
evidence of left wrist laceration and diminished range of 
motion.  An audiological evaluation also revealed findings of 
sensorineural hearing loss.  

The veteran was also afforded a VA examination for evaluation 
of mental disorders in January 2001.  The examination was 
conducted by "OP."  At that time, it was noted that the 
veteran reported that he continued to live in what he called 
"a small ranch," and income is derived on social security 
benefits.  The veteran reported that he had a girlfriend and 
occasionally attended church.  The veteran indicated that he 
last worked as a carpenter's helper in 1993.  Throughout the 
interview, the veteran demonstrated ideas of reference, 
paranoia, grandiosity, and spoke in a circumstantial and 
tangential way.  The veteran reported that he was attacked by 
demons nine months ago and considered the county that he 
lived in to be the "demons region."  He also reported 
hearing voices, which he believed were either aliens or 
angels talking to him.  The veteran reported seeing 
spaceships around his ranch.  

On mental status examination, the veteran was casually 
dressed and indifferently groomed.  He showed signs of self 
neglect.  Motor functioning was within normal limits.  The 
veteran's relationship to the examiner was cooperative and he 
appeared quite guarded throughout the interview.  The veteran 
was distractible.  He was oriented times three.  He denied 
any suicidal or homicidal ideations.  Memory appeared to be 
grossly intact.  He scored a 30/30 on the mini-mental status 
examination.  He demonstrated an adequate fund of general 
knowledge.  Speech was fluent and spontaneous and delivered 
at a rapid rate although it did not seem pressured.  
Articulation was good.  Speech content was frequently vague 
and irrelevant.  He had a great deal of difficulty 
participating in appropriate social dialogue and frequently 
had to be redirected to the purpose of the interview and the 
question that was being posed.  Speech was circumstantial and 
tangential.  He exhibited ideas of reference, persecutory 
beliefs and grandiosity.  Facial expression was attentive.  
Affect was euthymic to anxious but normal in range.  The 
veteran had an impaired ability to make reasonable and 
realistic life decisions.  He was blindingly uncritical of 
his own behavior.  No amount of discussion about the reality 
of the beliefs that he held could shake his confidence in 
them.  Intelligence was estimated at least average.  The 
examiner stated that, at the time of assessment, the veteran 
exhibited psychotic symptoms and did not appear capable to 
handling his benefit payment in his own best interest.  The 
pertinent diagnosis was paranoid schizophrenia, chronic; he 
was assigned a global assessment of functioning score of 35.  

Of record is a statement from a counselor at the Consumer 
Counseling Service of Northern Idaho, dated in June 2003, 
indicating that the veteran had been on a Debt Management 
plan since October 2001.  It was noted that the veteran had 
been an ideal client, and had been very responsible handling 
his Debt Management Plan; his payments were always on time 
and for the full payment amount.  The counselor further noted 
that the veteran had maintained communication with the office 
and had been actively involved in his repayment plan.  It was 
reported that he had budgeted his limited income carefully to 
assure that he was able to meet all of his obligations each 
month.  

Received in June 2003 were VA medical records, dated from 
November 1993 through May 2003, which show that the veteran 
had received clinical evaluation and treatment for several 
disabilities, including chronic neck pain, a cervical spine 
disorder, residuals of a bilateral wrist disorder, and 
schizoaffective disorder.  

Of record is a report of transactions with the Consumer 
Counseling Service of Northern Idaho, dated in April 2004, 
which show that the veteran had maintained scheduled 
payments.  


III.  Legal Analysis-Earlier Effective date.

The law provides that a veteran of a period of war who meets 
the service requirements and who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his own willful misconduct shall be paid a pension.  38 
U.S.C.A. § 1521.  

Unless specifically provided otherwise, the effective date of 
an award of pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of VA 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  It is otherwise provided that if the veteran 
was prevented, by reasons of a disability which was so 
incapacitating, from applying for pension benefits for a 
period of at least 30 days beginning on the date on which he 
became permanently and totally disabled, the effective date 
will be the date of application for the benefits or the date 
on which he became permanently and totally disabled, provided 
that the veteran applies for a retroactive award within one 
year from such date, whichever is to the advantage of the 
veteran.  While rating board judgment must be applied to the 
facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented filing the claim.  38 
U.S.C.A. § 5110(b) (3); 38 C.F.R. § 3.400(b) (1).

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  38 C.F.R. 
§ 3.151(a) (2005).  Under 38 C.F.R. § 3.155(a) (2005), the 
claimant or a representative of the claimant can file an 
informal claim by communicating an intent to apply for one or 
more VA benefits.  The benefit sought must be identified, see 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  

As noted above, the RO has assigned an effective date of 
August 16, 2000 for the award of VA pension benefits.  The 
effective date assigned corresponds to the initial date the 
veteran expressed an intent to file a claim for pension 
benefits.  He subsequently submitted a formal application for 
pension benefits in October 2000.  The veteran asserts that 
he is entitled to an effective date in 1993, as he filed a 
pension claim at that time.  The veteran has asserted that 
his pension should go back to May 1993, when he became 
totally disabled following an injury to his left wrist from a 
chainsaw accident; and, he was determined to be disabled and 
began receiving social security benefits.  The veteran 
maintained that he filed a claim for pension in 1993, but his 
county veteran's service officer apparently lost his 
paperwork.  He concludes that he should not be penalized 
because a government employee failed to do his job.  

However, there is no evidence to support the allegation that 
he filed a claim for benefits with VA in 1993.  In fact, on 
his October 2000 application for benefits, when the veteran 
was asked whether he had previously filed a claim for any 
benefit with the VA, he indicated that he had only applied 
for hospitalization or medical care.  The RO checked its 
records for earlier evidence of submission of the claim, and 
no supporting evidence could be found.  The veteran's bare 
allegation of earlier submission of the claim is insufficient 
to prove such occurred.  

Unless specifically provided otherwise, the effective date of 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110.  The effective 
date of an award of disability pension to a veteran described 
in subparagraph (B) of this paragraph shall be the date of 
application or the date on which the veteran became 
permanently and totally disabled, if the veteran applies for 
a retroactive award within one year from such date, whichever 
is to the advantage of the veteran.  A veteran referred to in 
subparagraph (A) of this paragraph is a veteran who is 
permanently and totally disabled and who is prevented from 
applying for disability pension for a period of at least 30 
days beginning on the date on which the veteran became 
permanently and totally disabled.  38 U.S.C.A. § 5110(a), (b) 
(3) (A), (B).  

It is neither claimed nor shown that the veteran became 
permanently and totally disabled within the year prior to 
August 16, 2000, and even if he did, it is not shown that his 
disabilities were so incapacitating as to prevent him from 
filing a pension claim for at least 30 days following the 
date of permanent and total disablement.  Thus, under the 
cited legal authority, pension may not be awarded prior to 
August 16, 2000, which is shown to be the actual date of RO 
receipt of the pension claim.  

Accordingly, the Board must conclude that there is presently 
no legal basis for the assignment of earlier effective date 
for the award of compensation or pension benefits prior to 
August 16, 2000, the date of receipt of the veteran's 
original claim.  Thus, the claim for an earlier effective 
date must be denied by operation of law.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b) (2).  

The Board sympathizes with the veteran, but emphasizes that 
it is legally bound in its decisions by applicable statutes, 
VA regulations and precedent opinions of the VA General 
Counsel.  38 U.S.C.A. § 7104(a), (c) (West 2001 & Supp. 
2005).  As the preponderance of the evidence is against the 
claim for an earlier effective date for pension, the benefit-
of- the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 VET. 
APP. 49 (1990).  


IV.  Legal Analysis-Competency.

Under VA regulations, a mentally incompetent person is one 
who, because of injury or disease, lacks the mental capacity 
to contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. 
§ 3.353(a).  

Rating agencies are authorized to make official 
determinations of competency and incompetency for the purpose 
of existing laws, VA regulations and VA instructions.  Such 
determinations will be controlling for purposes of direct 
payment of current benefits.  38 C.F.R. § 3.353(b).  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.  

There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d); see 
also 38 C.F.R. § 3.102.  

The Board has reviewed the appellate record and finds that 
there is sufficient reasonable doubt in this case concerning 
the veteran's competency so that presumption of competency is 
not overcome.  While a private doctor in November 1993 
determined that the veteran was unable to handle funds, and a 
VA examiner in January 2001 opined that the veteran did not 
appear capable of handling his benefit payment in his own 
best interest, the Board finds that such presumption has not 
been rebutted in this case.  Significantly, those examiners 
failed to provide specific clinical findings regarding the 
veteran's inability to handle funds and/or his benefit 
payments.  The Board finds that the evidence is considerably 
deficient concerning a "definite expression" from medical 
authorities regarding whether the appellant is competent for 
VA purposes.  On the contrary, of record are documents from a 
financial institution specifically attesting to the veteran's 
ability to manage his budget and financial affairs.  It is 
impossible under these circumstances to conclude that the 
evidence "leaves no doubt" about the veteran's incompetency.  
In view of the foregoing, the Board finds that the medical 
evidence in this case is far from "clear" and "convincing" 
concerning the veteran's incompetency.  

As stated above, determinations relative to incompetency are 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  In this case, the preponderance of 
the medical evidence does not support a determination of 
incompetency, and thus, the presumption in favor of 
competency must be applied. Cf.  Sanders v. Brown, 9 Vet. 
App. 525, 529 (1996) (a VA determination of incompetence must 
stand when only rebutted by lay evidence).  

In reaching this determination, the Board considers that the 
November 1993 medical statement is too far removed 
(approximately a decade) so as to establish current level of 
competency.  In regard to the January 2001 VA examination, 
the examining provider was listed as "OP."  Nothing in the 
record establishes his/her credentials or competency to 
render an opinion that impacts upon basic liberty.  The Board 
does not know whether "OP" is a doctor, a nurse, a 
physician assistant, a social worker, or just a layman.  The 
fact that the report was approved by a doctor, without more, 
is inadequate.  The regulation requires medical evidence and 
nothing establishes that "OP" is a trained medical 
professional.  

Under these circumstances, the Board concludes that the 
appellant is competent to manage his own affairs, including 
the disbursement of funds without limitation.  


ORDER

Entitlement to an effective date earlier than August 16, 2000 
for the award of nonservice-connected pension benefits is 
denied.  

Restoration of competency status for VA benefit purposes is 
granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


